Filed 12/12/22 P. v. Timmons CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


THE PEOPLE,                                                  B318641

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. No. PA092279)
         v.

KENNETH TIMMONS,

         Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, Hilleri G. Merritt, Judge. Dismissed.
     Ryan Patrick King, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
      On March 26, 2019, pursuant to a plea agreement,
defendant Kenneth Timmons pleaded no contest to inflicting
corporal injury on a cohabitant (Pen. Code, § 273.5, subd. (a))1
and admitted he personally inflicted great bodily injury on his
victim (§ 12022.7, subd. (a)). The trial court sentenced defendant
to seven years in state prison. The court suspended execution of
that sentence and placed defendant on felony probation for five
years under various terms and conditions, including the condition
he complete a 52-week domestic violence course.
       At a probation violation hearing on November 18, 2020,
defendant admitted he violated probation by failing to participate
in domestic violence counseling. The trial court reinstated
probation under various terms and conditions, advising
defendant he would be going to prison for seven years pursuant
to his plea agreement if he did not “get back on track” with
domestic violence counseling.
       At a probation violation hearing on February 10, 2022, a
probation officer testified that defendant violated probation by
his arrest for petty theft; failing to report to the probation
department consistently, or at all after June 2, 2021; failing to
pay his “financial obligation”; and not completing domestic
violence counseling. Further, defendant admitted using illegal
narcotics, specifically, MDMA, cocaine, and marijuana.
       At the continued probation violation hearing on
February 24, 2022, an organized retail crime investigator for
Marshall’s and other stores in Los Angeles County testified that
defendant stole merchandise from Marshall’s stores on multiple
occasions in 2021. Defendant was arrested on May 20, 2021,
following one of the thefts.

1     All further statutory references are to the Penal Code.




                                2
       Focusing on defendant’s retail theft, the trial court found
defendant violated probation and ordered execution of
defendant’s seven-year sentence.
       We appointed counsel to represent defendant on appeal.
On July 28, 2022, counsel filed an opening brief in which he did
not identify any arguable issues and requested that we follow the
procedure set forth in People v. Wende (1979) 25 Cal.3d 436, 441
(Wende).
       On July 29, 2022, we notified defendant that appointed
counsel had failed to find any arguable issues and he had 30 days
within which to brief independently any grounds for appeal,
contentions, or arguments he wished us to consider. Defendant
did not file a supplemental brief.
       Wende “review was established to protect the federal
constitutional right to the effective assistance of counsel in a
direct appeal from a criminal conviction.” (People v. Freeman
(2021) 61 Cal.App.5th 126, 134.) This is not a direct appeal from
defendant’s criminal conviction. Because appointed counsel filed
a Wende brief that identifies no issues and defendant has not
filed a supplemental brief, we dismiss the appeal as abandoned.
(People v. Cole (2020) 52 Cal.App.5th 1023, 1039, review granted
Oct. 14, 2020, S264278; see People v. Freeman, supra, 61
Cal.App.5th at p. 134.) In any event, we have reviewed the
record and are satisfied that defendant’s appointed counsel has
fully complied with his responsibilities in the instant appeal and
no arguable issues exist. (Wende, supra, 25 Cal.3d at p. 441.)




                                3
                         DISPOSITION

     The appeal is dismissed.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                       KIM, J.



We concur:




             RUBIN, P. J.




             BAKER, J.




                                4